PER CURIAM.
We affirm appellant’s conviction and sentence for attempted first degree murder but reverse his conviction for possession of a firearm while engaged in a felony offense. See Bell v. State, 437 So.2d 1057 (Fla.1983). We reject appellant’s claim that his sentence was improperly enhanced. See Whitehead v. State, 446 So.2d 194 (Fla. 4th DCA 1984). We reject appellant’s claim of error as to the trial court’s retention of jurisdiction because we do not believe the error to be fundamental and the appellant failed to raise this issue in the trial court.
ANSTEAD, C.J., and DOWNEY and HERSEY, JJ., concur.